                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:06-CR-00096-FDW-DSC


 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                                                  )
 v.                                               )                ORDER
                                                  )
 WILLIAM ROOSEVELT CLOUD,                         )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on Defendant’s “Motion for Admission Pro Hac Vice

and Affidavit [for Erin M. Hallagan]” (document # 311) filed February 25, 2021. For the reasons

set forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.


       SO ORDERED.



                                      Signed: February 26, 2021




      Case 3:06-cr-00096-FDW-DSC Document 312 Filed 02/26/21 Page 1 of 1
